50 F.3d 7
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Bruce J. PAQUETTE, Petitioner--Appellant,v.Edward W. MURRAY, Respondent--Appellee.
No. 93-7183.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 17, 1995.Decided March 17, 1995.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  James R. Spencer, District Judge.  (CA-93-165-3)
Bruce J. Paquette, Appellant Pro Se.  Robert Quentin Harris, Assistant Attorney General, Richmond, VA, for Appellee.
Before WILKINS and NIEMEYER, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks to appeal the magistrate judge's order denying relief on his 28 U.S.C. Sec. 2254 (1988) petition.  Our review of the record and the magistrate judge's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Paquette v. Murray, No. CA-93-165-3 (E.D. Va.  Oct. 8, 1993).*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 We deny Paquette's motion for appointment of counsel.  See Whisenant v. Yuam, 739 F.2d 160 (4th Cir.1984).  We also deny his "Motion for Hearing," his "Petition for Constitutional Law," and his "Motion for Appellate Rules of Court" in which appellant alleges that habeas relief should be granted